Title: To James Madison from George Joy, 14 October 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 14th. Octr: 1808

I avail myself of Mr. Purviance, whom I have just now met at Mr. Pinkney’s, and who informs me he is leaving town to embark from Liverpool, to hand you the Substance of an Order in Council expected to appear in the Gazette of tomorrow Evening.  On a cursory Review of this paper it Struck me as containing Some oblique Symptoms of a gradual and Silent Retreat from the Orders in Council of Novr: last.  Such modes of withdrawing from untenable ground have been practiced in this world.  The Title of King of France which was refused to be Surrendered by Treaty, when Lord Malmesbury could have gotten Something, and consequently more than it was worth, for it; was abandoned for nothing on the Union with Ireland.
"There is a Pride in the Affairs of Men".
On further Consideration however, and Conference with Mr: Pinkney I am led to doubt whether any such Construction can be given to this Paper; tho’ I remember nothing of this Mode of Escape from the Tax (for Cotton for Example) thro’ the Medium of a free Port, (if Such a thing Should be found hereafter, in Norway, Lisbon or elsewhere,) in the existing Orders in Council, and tho’ the Medium of a free Port generally implies a Depôt in the Transit from one Enemy’s port to another; I should require Something more explicit than the wording of this Paper before I would encounter a Court of Admiralty with it.  If, for example, the Words "or thro’ the Medium of free Ports" should be construed as tho’ they immy. followed the word "directly" how would the Goods then find their way to the Enemy’s Country Sine without Tax?  I hope the U. S. are not disposed to compromise their just Rights by any evasive detours; but finding Several persons believing that this Document has Some Reference to the trade of the U. S. and Purviance & Skipwith among the rest; and thinking it might be twisted to Some malevolent purpose by the Enemies of the Government; I thought it best to hand it you thus early.  Here is another part of it, bearing an inference by Analogy which I have Suggested to Mr. P. and in which he agrees with me.  On the Subject of the Order in Council of the 4th. July last and the Subsequent explanation to the Merchants of Baring, Glennie and Mullott; I have had frequent Conversation with Mr. P.  I found he wrote you thereon which Superceded the use of anything from me.
Among the imperfections of the Order, and particularly of the Answers to the Queries of the Merchants; it was a frequent Subject of dissension how far the Spanish Colonial Produce in the U. S. antecedently to the Peace between those Colonies and G. B. would be exempt from the Proviso against the Produce of Enemy’s Colonies: and, tho’ I would not have risked a Box of Havannah Sugar upon the question, without farther explanation; I confess the inclination of my opinion was towards a favorable Construction.  But in the present Document a line is drawn at the period "when the Countries alluded to have been declared in a State of Amity".  If this be the period prior to which the Produce of those Colonies was to be considered, as in fact it was, the produce of Enemy’s Colonies; how fortunate must those Merchants and Underwriters consider themselves who have been prevented by the continuance of the Embargo alone from risking their property in Such imminent hazard.  In Short tho’ I am, and always have been, of opinion, that individual Industry in mercantile pursuits ought to be allowed, as far as consistent with the general good, with which it generally is most consistent, to seek it’s proper Level; yet am I daily more and more Satisfied that the Measures adopted by the Government of the U. S. independently of the great national question which must not be Surrendered, have Saved to the mercantile Interest Scores of thousands, aye Millions, that would have been Sacrificed to the rash Judgement or desperate fortunes of heedless & too adventurous individuals, and that had our Side been in power they would have adopted the same measures, or worse, except as to the Execution of the Embargo Laws in which they would have been more rigourous, ergo better.  In haste, I remain, Dr. Sir, Your very hble Servt.

Geo: Joy

